
	

113 HR 2986 IH: Protecting Access to Primary Care Act
U.S. House of Representatives
2013-08-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 2986
		IN THE HOUSE OF REPRESENTATIVES
		
			August 2, 2013
			Ms. Bonamici (for
			 herself and Mr. Jones) introduced the
			 following bill; which was referred to the Committee on Energy and
			 Commerce
		
		A BILL
		To amend title XIX of the Social Security Act to extend
		  the temporary Medicare payment rate floor for primary care services of primary
		  care physicians to nurse practitioners, clinical nurse specialists, physician
		  assistants, and certified nurse-midwives under the Medicaid program, and for
		  other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Protecting Access to Primary Care
			 Act.
		2.Extension of
			 temporary Medicare payment rate floor to primary care services furnished by
			 health care practitioners under Medicaid
			(a)In
			 generalSection
			 1902(a)(13)(C) of the Social Security Act (42 U.S.C. 1396a(a)(13)(C)) is
			 amended—
				(1)by inserting
			 or a health care practitioner who is a nurse practitioner, physician
			 assistant, or clinical nurse specialist (as such terms are defined in section
			 1861(aa)(5)) or a certified nurse midwife (as defined in section
			 1861(gg)(2)) after pediatric medicine; and
				(2)by striking
			 such services and physician and inserting such services
			 and physician or health care practitioner.
				(b)Effective
			 dateThe amendments made by
			 subsection (a) shall apply to items and services furnished on or after the
			 first day of the first calendar quarter that begins after the date of the
			 enactment of this Act.
			
